DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on December 10, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 11, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Applicant’s election of “enzyme activity” as a single indicator of hepatic function and “CYP3A4” as a single inducible liver enzyme on December 10, 2020 is acknowledged. Claims 1-28 are pending. Claims 1-14 and 21-28 are previously withdrawn. Claim 15 has been amended by applicant. Claims 15-20 are the subject of the present Official action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 20 refers to the composition according to claim 15, wherein the population of hepatocytes and the at least one non-human, non-parenchymal cell population are maintained in vitro for at least 6 weeks. Claim 20 is indefinite for reciting “the at least one non-human, non-parenchymal cell population” since newly amended claim 15 does not contain an explicit reference to said cell population. Applicant may correct this antecedent basis error by amending claim 20 to recite a “population of human hepatocytes and a population of murine fibroblasts” as recited in newly amended claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. US 2006/0270032A1. Pub date 11/30/2006 (hereinafter Bhatia, reference of record) in view of Sokal et al. US8778607. Patent date 07/15/2014 (hereinafter Sokal, reference of record). This rejection is repeated for the same reasons as stated in the non-final office action on 9/11/2020. A reply to applicant’s arguments is found below. 
Claim 15 describes a composition comprising a population of human hepatocytes and a population of murine fibroblasts in co-culture in vitro, wherein the composition is incubated with a culture medium comprising human serum for at least 1 hour. Claim 16 describes the composition of claim 15, wherein the culture medium comprises from about 5% to about 10% vol/vol human serum. Claim 17 describes the composition of claim 15, wherein the culture medium further comprises about 0.1 to about 1 nM insulin and about 1 to about 25 mM glucose. Claim 18 describes the composition of claim 15, wherein the composition is incubated with the culture medium for at least 24 hours. Claim 19 describes the composition of claim 15, wherein the composition is incubated with the culture medium for at least 7 days. Claim 20 describes the composition according to claim 15, wherein the population of hepatocytes 
Bhatia teaches in vitro co-culturing methods and micro-patterning techniques using hepatocyte and fibroblast co-cultures incubated with culture medium containing serum, insulin and glucose (Bhatia, para 12, 43, 132 and claims 1, 3, 12). Bhatia provides embodiments wherein the hepatocytes are human and wherein the fibroblasts are 3T3-J2 murine cells (Bhatia, para 131 and 132). Bhatia describes adding 3T3-J2 fibroblasts to a serum-supplemented hepatocyte culture wherein the medium is replaced daily (Bhatia, para 132). Bhatia exemplifies using 10% (v/v) fetal bovine serum which corresponds to the serum concentration ranges recited in claim 16. Bhatia describes culturing media containing 0.5 U/mL insulin and glucose which are about the same as those recited in claim 17 (para 127 and 131). Bhatia teaches various incubation times ranging from several hours (para 132) to 3-6 weeks (para 156 and Figure 3c).
Although Bhatia discloses using serum-supplemented medium, Bhatia does not explicitly recite using human serum as recited in claims 15 and 16. 
Sokal describes culturing primary human liver cells (hepatocytes) in serum-supplemented culture medium comprising human serum. Sokal describes preferred concentration ranges between 5-20 % (v/v) (Sokal, column 22 lines 40-65). Furthermore, Sokal describes the advantages of adding insulin and glucose (column 21, line 46 and 38, respectively) to medium when culturing liver cells.  
It would have been obvious to one of ordinary skill in the art to use the human serum-supplemented medium described by Sokal with the in vitro co-cultured composition described by Bhatia. Bhatia exemplifies the use of 10% (v/v) fetal bovine serum for the co-culture. It would have been a matter of simple substitution for Bhatia to use human serum rather than fetal bovine serum. Sokal’s disclosure describes the interchangeability of these two serums and states that both are suitable for culturing hepatocytes and liver tissue (Sokal, column 22 lines 40-65). Furthermore, Sokal describes serum concentration ranges that overlap with the instant claims and Bhatia’s disclosure. One would have been In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 15, wherein a population of human hepatocytes and a population of murine fibroblasts are co-cultured in vitro and incubated with a culture medium comprising human serum. Applicant argues that it would not have been obvious to substitute the human serum taught by Sokal into the method of coculture described by Bhatia. Applicant argues that human serum (taught by Sokal) is not interchangeable with bovine serum (taught by Bhatia). Applicant argues that whether a given cell population will survive in a serum from a different species is unpredictable in the art and references Haylett et al for support. Applicant argues that the present invention demonstrates that it was unexpected that human serum could be used in cocultures of hepatocytes and a population of murine fibroblasts.
These arguments have been fully considered, but are not found convincing. Bhatia describes co-culturing human hepatocytes and 3T3-J2 murine embryonic fibroblasts (Bhatia, para 12, 24, 132). Bhatia describes co-culturing the cells using a serum-supplemented hepatocyte medium which was replaced prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No: 14/867,909 (US Patent Application Publication Number 2016/0252494 A1, hereinafter Bhatia’16). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be rendered obvious if the copending claims under Bhatia’16 were available as prior art.  This rejection is repeated for the same reasons as stated in the non-final office action on 9/11/2020. A reply to applicant’s arguments is found below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims under Bhatia’16 are drawn to an in vitro cellular composition comprising populations of parenchymal cells and non-parenchymal cells co-cultured as recited in claim 1.  Similar to the 103 rejection stated above, Bhatia’16 discloses a hepatocyte and fibroblast co-culture using serum supplemented medium (para 138) and recites 0.5 U/mL insulin and high glucose as components in the hepatocyte culture medium. Bhatia’16 exemplifies the use of 10% (v/v) bovine serum in the culture medium. 
Although Bhatia’16 discloses using serum-supplemented medium, Bhatia does not explicitly recite using human serum as recited in claims 15 and 16. 
Sokal describes culturing primary human liver cells (hepatocytes) in serum-supplemented culture medium comprising human serum. Sokal describes preferred concentration ranges between 5-20 % (v/v) (Sokal, column 22 lines 40-65). Furthermore, Sokal describes the advantages of adding insulin and glucose (column 21, line 46 and 38, respectively) to medium when culturing liver cells.  
It would have been obvious to one of ordinary skill in the art to use the human serum-supplemented medium described by Sokal with the in vitro co-cultured composition described by Bhatia’16. Bhatia’16 exemplifies the use of 10% (v/v) fetal bovine serum for the co-culture. It would have been a matter of simple substitution for Bhatia’16 to use human serum rather than fetal bovine serum. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
Applicant has requested holding the instant provisional rejection in abeyance. Absent applicant’s arguments, the provisional nonstatutory double patenting rejection over claims 15-20 is maintained accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633